Citation Nr: 1729435	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1990 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a previously denied claim for service connection for a right shoulder disability but denied the claim on the merits.

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2013 hearing.  A copy of the hearing transcript is of record.  In January 2014, the Board affirmed reopened the Veteran's previously denied claim and remanded it for further development.  The matter was remanded by the Board again in June 2016.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right shoulder impingement is etiologically related to service.


CONCLUSION OF LAW

Resolving all doubts in the Veteran's favor, the criteria for service connection for right shoulder impingement have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Element (1), a current disability, has been satisfied by way of a March 2014 VA examination which diagnosed right shoulder impingement.

With respect to element (2), an in-service incurrence, service treatment records dated January 1993 show the Veteran was involved in a motor vehicle accident in December 1992.  At the time, he was treated for a left shoulder condition, with no mention of a right shoulder problem.  The remainder of his service records was also negative for any reference to a right shoulder problem until his separation examination in August 1997, which noted a history of right shoulder cramps and pain since the 1992 accident.  These separation examination findings satisfy element (2).

With respect to element (3), a link between the current condition and service, the record contains three VA opinions addressing the etiology of the Veteran's condition.  However, the probative value of these opinions is minimal.  An April 2009 VA examiner could not offer an opinion without resorting to speculation.  He listed the relevant evidence in-service, but did not offer any further explanation for why he could only speculate.

A March 2014 VA examiner indicated he could not find that the Veteran's right shoulder condition was caused by his in-service accident because there was no documentation of a right shoulder condition in the service treatment records.  This examiner failed to acknowledge the August 1997 medical history report regarding the right shoulder.

Finally, a June 2016 VA examiner stated that while there was documentation of occasional right shoulder cramps and pain in the 1997 service treatment records, this was not sufficient to assign service connection as there was no other evidence to support right shoulder issues closer to the time of the injury or consistently since then.  This opinion is not adequate as it seems to address whether the Veteran's reported symptoms in 1997 were related to his 1992 accident, and does not address whether his current condition is related to the symptoms reported in 1997.

Nevertheless, the Board finds that service connection is appropriate in this case.  In addition to the August 1997 report of right shoulder symptoms since the 1992 accident, VA records from November 2008 show that the Veteran reported hurting both shoulders in service 17 years earlier, and that he experienced shoulder arthralgia with activity since that time.  These reports by the Veteran, when viewed alongside his diagnosis, are of sufficient probative value for the Board to find that the evidence is in equipoise as to whether his current right shoulder condition is related to service.  Therefore, resolving all doubts in his favor, the Board finds that service connection for right shoulder impingement is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).


ORDER

Service connection for right shoulder impingement is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


